Case 6:18-cr-00016-RWS-KNM Document 144 Filed 10/11/18 Page 1 of 1 PageID #: 1663



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION


  UNITED STATES OF AMERICA                    §
                                              §
  VS.                                         §
                                              §      CAUSE NO. 6:18CR16
  HEON JONG YOO                               §

     .
                                       AMENDED ORDER

          Before the Court is Defendant’s Request for Copy of Detention Hearing Transcript (Docket

  No. 1 31). Defendant’s request does not identify a financial inability to pay for a

  transcript or explain why it should be provided at the government’s expense. It is

  therefore,

         ORDERED that Defendant may obtain a copy of said transcript at his expense.

  Defendant may contact the Clerk to purchase a transcript of the hearing.

         SIGNED this 11th day of October, 2018.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
